              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 1 of 16



     Andrew Hawley (CA Bar No. 229274)
 1   Western Environmental Law Center
     1402 3rd Avenue, Ste. 1022
 2   Seattle, Washington 98101
     hawley@westernlaw.org
 3   tel: 206-487-7250
 4   Daniel James Cordalis (CA Bar No. 321722)
     Cordalis Law, P.C.
 5   2910 Springer Drive
     McKinleyville, California 95519
 6   dcordalislaw@gmail.com
     tel: 303-717-4618
 7
     Peter M. K. Frost, appearance pro hac vice
 8   Sangye Ince-Johannsen, appearance pro hac vice
     Western Environmental Law Center
 9   120 Shelton McMurphey Boulevard, Ste. 340
     Eugene, Oregon 97401
10   frost@westernlaw.org
     sangyeij@westernlaw.org
11   tel: 541-359-3238 / 541-778-6626
12   Attorneys for Plaintiffs American Rivers,
     American Whitewater, California Trout, Idaho Rivers United
13

14

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18   AMERICAN RIVERS, et al.,                                   Case No. 3:20-cv-04636-WHA
19                   Plaintiffs,                                PLAINTIFFS’ OPPOSITION TO
                                                                MOTION TO INTERVENE BY
20           v.                                                 AMERICAN PETROLEUM INSTITUTE
                                                                AND INTERSTATE NATURAL GAS
21   ANDREW R. WHEELER, et al.,                                 ASSOCIATION OF AMERICA
22                   Defendants,                                Hearing Date: November 4, 2020
                                                                Hearing Time: 8:00 a.m.
23           and                                                Courtroom: 12
                                                                Judge: Hon. William H. Alsup
24   STATE OF LOUISIANA, et al.,
25                   Defendant-Intervenors.
26

27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA
                 Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 2 of 16



                                                        TABLE OF CONTENTS
 1
     INTRODUCTION ................................................................................................................. 1
 2
     ARGUMENT .......................................................................................................................1
 3
               A.         Intervention as of Right Must Be Denied Because the Industries
 4                        Fail to Establish that the Existing Parties Will Not Adequately
                          Represent Their Interests. .............................................................................. 1
 5
                          1.         The Industries Have Not Identified Any Potentially
 6                                   Meritorious Arguments They Will Raise that the Existing
                                     Parties Will Neglect. .......................................................................... 3
 7
                          2.         The Industries Have Not Established that EPA and the State
 8                                   Intervenors May Be Unwilling to Defend the Rule. ......................... 7
 9                        3.         The Industries Do Not Offer Necessary Elements to This
                                     Litigation. .......................................................................................... 8
10
               B.         The Industries Are Not Entitled to Permissive Intervention. ...................... 10
11
     CONCLUSION ..................................................................................................................12
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                                                               Page i
                 Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 3 of 16



                                                     TABLE OF AUTHORITIES
 1
     CASES:
 2   Arakaki v. Cayetano
       324 F.3d 1078 (9th Cir. 2003) .................................................................................2, 3, 8
 3
     California v. Tahoe Reg’l Planning Agency
 4     792 F.2d 775 (9th Cir. 1986) .................................................................................7, 8, 11
 5   California ex rel. Lockyer v. United States
       450 F.3d 436 (9th Cir. 2006) .......................................................................................3, 4
 6
     Camp v. Pitts
 7     411 U.S. 138 (1973) ..................................................................................................9, 11
 8   Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc.
       642 F.3d 728 (9th Cir. 2011) ...........................................................................................8
 9
     Donnelly v. Glickman
10     159 F.3d 405 (9th Cir. 1998)...........................................................................................2
11   Gonzalez v. Arizona
       485 F.3d 1041 (9th Cir. 2007).......................................................................................10
12
     League of United Latin Am. Citizens v. Wilson
13     131 F.3d 1297 (9th Cir. 1997) .........................................................................2, 4, 5, 7, 9
14   Nw. Forest Res. Council v. Glickman
       82 F.3d 825 (9th Cir. 1996) .............................................................................................2
15
     Our Children’s Earth Foundation v. EPA
16     2006 WL 1305223 (N.D. Cal. May 11, 2006) ..............................................................11
17   Perry v. Proposition 8 Official Proponents
       587 F.3d 947 (9th Cir. 2009) .........................................................................1, 3, 7, 8, 11
18
     Prete v. Bradbury
19     438 F.3d 949 (9th Cir. 2006) ...................................................................................2, 4, 9
20   Sagebrush Rebellion, Inc. v. Watt
       713 F.2d 525 (9th Cir. 1983).........................................................................................10
21
     Spangler v. Pasadena City Bd. Of Ed.
22     552 F.2d 1326 (9th Cir. 1977) .......................................................................................10
23
     STATUTES:
24   33 U.S.C. § 1341(a)(1) .......................................................................................................10
25   COURT RULES:
     Fed. R. Civ. P. Rule 24(a) ...................................................................................................... 1
26   Fed. R. Civ. P. Rule 24(b)(3) ............................................................................................... 10
27   Fed. R. Civ. P. Rule 24(c) ..................................................................................................11

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                                                          Page ii
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 4 of 16




 1                                             INTRODUCTION
 2           Plaintiffs oppose the motion to intervene filed by the American Petroleum Institute
 3   (“API”) and the Interstate Natural Gas Association of America (“INGAA”) (together,
 4   “Industries”), Dkt. No. 56 (“Mot. to Inter.”). In this case, Plaintiffs challenge the decision of the
 5   Environmental Protection Agency (“EPA”) to adopt new regulations under Section 401 of the
 6   Clean Water Act. Clean Water Act Section 401 Certification Rule, 85 Fed. Reg. 42,210 (July 13,
 7   2020) (“Rule”). The motion to intervene should be denied because the existing parties will more
 8   than adequately represent the Industries’ interests.
 9           According to the Industries, they have a protectable interest in the outcome of this case
10   because the “Rule seeks to clarify and enforce the[] limits” on state and tribal actions under section
11   401 of the Clean Water Act, and their members could face “substantial additional cost and delay if
12   Plaintiffs obtain the relief they seek” and this Court sets the Rule aside as unlawful. Mot. to Inter. at

13   10. Yet, the protection of these industries’ economic interests is precisely the reasons the EPA

14   promulgated the Rule in the first place, and there is no evidence demonstrating that objective will
15   not remain a central pillar of the EPA’s defense of its actions. Second, even if the Industries
16   could prove that the EPA will not adequately represent their interests, they cannot make a similar
17   showing with regard to the State Defendant-Intervenors (“State Intervenors”). See Dkt. No. 62
18   (Order granting Motion to Intervene of the State of Louisiana, et al.). The State Intervenors made
19   clear that their interest in this case is to protect the industry’s ability to “develop[] and export . . .
20   natural resources.” Dkt. No. 27 at 7 (“State Mot. to Inter.”). Thus, the Industries’ economic
21   interests are well represented by the existing parties to this matter. As such, this Court should
22   deny the motion to intervene.
23                                                ARGUMENT
24   A.      Intervention as of Right Must Be Denied Because the Industries Fail to Establish
             that the Existing Parties Will Not Adequately Represent Their Interests.
25
             An applicant for intervention as of right must satisfy four criteria under Federal Rule of
26
     Civil Procedure 24(a), by demonstrating:
27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                          Page 1
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 5 of 16



             (1) it has a ‘significant protectable interest’ relating to the property or transaction that is
 1           the subject of the action; (2) the disposition of the action may, as a practical matter,
             impair or impede the applicant’s ability to protect its interest; (3) the application is
 2           timely; and (4) the existing parties may not adequately represent the applicant’s interest.
 3
     Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998).1 A proposed intervenor bears the
 4
     burden of establishing that its interests are not represented adequately. Nw. Forest Res. Council
 5
     v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996). To determine whether a proposed intervenor’s
 6
     interests are adequately represented by the existing parties, the court considers: “(1) whether the
 7
     interest of a present party is such that it will undoubtedly make all of a proposed intervenor’s
 8
     arguments; (2) whether the present party is capable and willing to make such arguments; and (3)
 9
     whether a proposed intervenor would offer any necessary elements to the proceeding that other
10
     parties would neglect.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).
11
             The “most important factor” to determine whether a proposed intervenor is adequately
12
     represented by a party is “how the [intervenor’s] interest compares with the interests of existing
13
     parties.” Id. (citations omitted). Where a party and the proposed intervenor share the same
14
     “ultimate objective,” a presumption of adequacy of representation arises, and the intervenor can
15
     rebut that presumption only with a “compelling showing” to the contrary. Id. (citing League of
16
     United Latin Am. Citizens v. Wilson (LULAC), 131 F.3d 1297, 1305 (9th Cir. 1997)). This is
17
     particularly so where, as here, the “ultimate objective for both defendant and intervenor-
18
     defendants is upholding the validity of” a government action, because “a presumption arises that
19
     [the government] defendant is adequately representing intervenor-defendants’ interests.” Prete v.
20
     Bradbury, 438 F.3d 949, 957 (9th Cir. 2006).
21
             Here, the Industries have the same ultimate objective as the EPA and the State
22
     Intervenors—namely, to see “the procedures and substantive requirements of the Rule” upheld to
23
     prevent alleged “significant delays and financial harm” from what they believe are “abuses” by
24
     some states of these states’ rights under Section 401 to determine that a federally-licensed or
25
     permitted project complies with state water quality requirements. Mot. to Inter. at 8–9. Indeed,
26
     1
27    “Failure to satisfy any one of the requirements is fatal to the application, and [the court] need
     not reach the remaining elements if one of the elements is not satisfied.” Perry v. Proposition 8
28   Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                        Page 2
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 6 of 16




 1   from the beginning of this process, the administration has been clear about its goal of
 2   “promot[ing] efficient permitting processes and reduc[ing] regulatory uncertainties that currently
 3   make energy infrastructure projects expensive and that discourage new investment[,]” by
 4   limiting state and tribal authority under Section 401. Declaration of A. Hawley, Exh. 1 at 15,495;
 5   id. at 15,496. (“Outdated Federal guidance and regulations regarding section 401 . . . are causing
 6   confusion and uncertainty and are hindering the development of energy infrastructure.”). This
 7   administration’s mandate led EPA to develop the Rule to “clarify expectations, timelines, and
 8   deliverables [to] increase[] efficiencies,” place “limitations on when and how States and Tribes
 9   may exercise [their 401 Certification] authority,” and “reduc[e] regulatory uncertainty.” A.
10   Hawley Decl., Exh. 3 at 42,236. In turn, the State Intervenors characterize the Rule as a
11   “regulatory victory” that will stop “certain states [that] are effectively blockading landlocked
12   states from exporting their natural resources.” Dkt. No. 27, 8. Thus it is clear that EPA and the
13   State Intervenors are precisely aligned with—and prepared to continue to champion—the
14   Industries’ interests.
15           Because the Industries’ interests are nearly identical to those of the EPA and State
16   Intervenors, the Industries may overcome the presumption of adequate representation only with a
17   “compelling showing” to the contrary. They fail to do so.
18           1.      The Industries Have Not Identified Any Potentially Meritorious Arguments
                     They Will Raise that the Existing Parties Will Neglect.
19

20           To make the “‘very compelling showing’ of the government’s inadequacy” necessary to

21   overcome the presumption of adequate representation, “the proposed intervenor must

22   demonstrate a likelihood that the government will abandon or concede a potentially meritorious

23   reading of the statute.” California ex rel. Lockyer v. United States, 450 F.3d 436, 444 (9th Cir.

24   2006). Even where the government “may not defend” a challenged law “in the exact manner

25   that” a proposed intervenor would, this does not mean the proposed intervenor offers the

26   requisite “necessary elements to the proceeding.” Perry, 587 F.3d at 954 (9th Cir. 2009) (quoting

27   Arakaki, 324 F.3d at 1086).

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                       Page 3
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 7 of 16




 1           Here, the Industries fail to identify with specificity any argument they will raise if
 2   allowed to intervene, much less any argument they will raise that the EPA or the State
 3   Intervenors may neglect. The closest the Industries come to distinguishing their position from the
 4   EPA’s is to suggest that the EPA “may devote more time and energy to advocating broad legal
 5   principles at the expense of other arguments in defense of the Rule that are more important in the
 6   Coalition’s view.” Mot. to Inter. at 14. However, the Industries do not explain which defenses
 7   EPA will abandon or concede. Instead, the Industries merely speculate about the degree to which
 8   EPA “may rely on and advocate for a broader application” of agency deference, “which could
 9   conflict with the [Industries’] position.” Id. at 15 (emphases added). Thus, the Industries suggest
10   potential nuances of a position the government may or may not take; they have not shown “the
11   United States will take a position that actually compromises” the position they wish to defend.
12   Lockyer, 450 F.3d at 445; id. at 444 (“just because the government theoretically may offer” a
13   different defense than the proposed defendant-intervenor “does not mean that the [latter] has
14   overcome the presumption of adequacy of representation.”); Prete, 438 F.3d at 958 (error to
15   grant intervention because, absent “evidence,” it was not “sufficient to meet their burden of a
16   ‘compelling showing’” for intervenors to argue that government defendant “may be inclined” to
17   offer an argument contrary to that advanced by intervenors).
18           In contrast, both the EPA and the State Intervenors appear “enthusiastic” about defending
19   the Rule, and thus defending the Industries’ economic interests. LULAC, 131 F.3d at 1305.
20   Indeed, the fundamental rationale for the Rule, as announced in the Executive Order, and
21   through the EPA’s explanation of the Rule, is promoting “clarity,” “regulatory certainty,”
22   “nationwide consistency,” and “predictability” for proponents of federal projects that may affect
23   water quality. A. Hawley Decl., Exh. 1 at 15,495; Exh. 3 at 42,211–12, 42,214–15, 42,228–29,
24   42,235, 42,245, 42,254, 42,256–57, 42,260, 42,268, 42,276, and 42,282. In its economic analysis
25   of the Section 401 certification process before the new rule, which it provided in the rulemaking
26   docket and referenced throughout the preamble to the final rule, the EPA noted four “denials and
27   other high-profile section 401 certification cases” to highlight its view that certain states, in
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                         Page 4
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 8 of 16




 1   seeking to ensure that federal projects would comply with state water quality requirements,
 2   harmed fossil fuel pipeline and transport terminal project proponents. A. Hawley Decl., Exh. 2;
 3   Exh. 3 at 42,282. In particular, the EPA stated in its economic analysis that denial of certification
 4   can delay proposed projects and increase costs above original estimates, cause the project
 5   proponent to forego a project after investing funds and staff time, and entail legal costs and
 6   further resources challenging such a denial in court. A. Hawley Decl., Exh. 2 at 14. These
 7   pronouncements evince both the EPA’s “outspoken support for” the Rule and its willingness to
 8   defend its actions on the precise grounds advocated by the Industries. See LULAC, 131 F.3d at
 9   1305.
10           That the EPA was motivated by the same concerns the Industries hold is confirmed by
11   Industries’ comments on the proposed rule. Compare A. Hawley Decl., Exh. 4 & Exh. 5; with
12   Exh. 3. For example, in its comments, API highlighted the same case studies EPA considered in
13   its economic analysis as examples of states’ “misuse” of Section 401. A. Hawley Decl., Exh. 4 at
14   2. And more generally, the Industries supported nearly every critical aspect of the proposed, and
15   final, rule, included by not limited to:
16                  “that the need for Section 401 certification arises only when a federally licensed
17                   or permitted activity has the potential to result in a discharge from a point source
                     into a [Water of the United States]”;
18
                    the EPA’s “interpretation of the reasonable limits the Act places on the scope of
19                   the review undertaken by, and therefore the types of conditions that can be
                     imposed by, states and other certifying authorities”;
20
                    the EPA’s “conclusion that ‘section 401 is best interpreted as protecting water
21
                     quality from federally licensed or permitted activities with point source discharges
22                   to waters of the United States by requiring compliance with the CWA as well as
                     EPA-approved state and tribal CWA regulatory programs’”;
23
                    the EPA’s “conclusion that ‘[t]he scope of a section 401 certification is limited to
24                   assuring that a discharge from a federally-licensed or permitted activity will
                     comply with water quality requirements’”;
25

26                  the EPA’s conclusion “that federal agencies have the discretion to impose
                     reasonable timeframes of less than one year”;
27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                     Page 5
              Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 9 of 16




                    “that the review period for a certification request begins when the project
 1
                     proponent submits the certification request to the certifying authority”; and
 2
                    “that the CWA does not allow certifying authorities to stop and restart their
 3                   review in order to artificially extend Section 401’s statutorily prescribed
                     deadlines.”
 4
     Id. at 2–3; see also Exh. 5 at 2–3, 8, 13 (hailing the proposed rule as “resolv[ing] important
 5
     ambiguities in Section 401,” including its definition of “certification request,” empowering
 6
     federal agencies to set the “reasonable period of time” for acting on a certification request, and
 7
     narrowing the scope of Section 401 review). It is fair to say that the EPA and the Industries were
 8
     in complete agreement about the substance of the rule as it was being developed. And the
 9
     Industries have presented no evidence that this meeting of the minds has eroded more recently.
10
             Similarly, the State Intervenors relied on very similar arguments, expressing their strong
11
     support for the Rule, as the basis for their motion to intervene. Indeed, a primary objective of the
12
     State Intervenors in this matter is to ensure the Rule is upheld to prevent “certain states” from
13
     “effectively blockading landlocked states from exporting their natural resources.” State Mot. to
14
     Inter. at 8. Thus it is the State Intervenors’ goal to protect the economic interest of developing
15
     and exporting natural resources—the same interests claimed by the Industries. Compare State
16
     Mot. to Inter. at 7–8 with Mot. to Inter. at 3 (“API members engage in exploration, production,
17
     and construction projects that routinely involve both State and federal water permitting that
18
     require section 401 certification” and “U.S. natural gas production likely will increase to 130
19
     billion cubic feet per day by 2035, spurred by growing markets, if available supplies are
20
     developed.”). Moreover, the State Intervenors specifically referred to these interests, and the need
21
     to permit and support the private development of natural resources, as their interest in and reason
22
     for supporting the Rule. See, e.g., Dkt. No. 27-5, Exh. 4 at 2 (“Our interest in a streamlined 401
23
     certification process is founded by the fact that a large portion of Wyoming’s economy depends
24
     on our ability to export our energy products to the markets that demand them, particularly
25
     markets located overseas in Asia.”). The Industries have provided no evidence that the State
26
     Intervenors would not continue with their full-throated advocacy in support of these interests.
27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                      Page 6
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 10 of 16




 1           Furthermore, the Industries’ speculation about how the EPA’s “institutional
 2   considerations make it ill-suited to adequately represent the Coalition’s interests,” Mot. to Inter.
 3   at 13, is insufficient to overcome the presumption of adequacy of representation by the EPA and
 4   State Intervenors. The Industries fail to explain why EPA’s interests in “environmental
 5   protection, its institutional reputation, and its own authority as the regulator tasked with
 6   implementing the CWA and as a permitting authority in certain situations,” id., means the
 7   agency will not “vigorously defend[]” the Rule. LULAC, 131 F.3d at 1305. To prove inadequate
 8   representation of interests, it is not enough for a proposed intervenor to assert it would “argue[]
 9   its interests more vigorously than existing parties.” California v. Tahoe Reg'l Planning Agency,
10   792 F.2d 775, 779 (9th Cir. 1986).
11           In short, “the real differences between” the Industries, the EPA, and the State Intervenors
12   “boil down to strategy calls”—namely, the weight and emphasis each will place on the
13   arguments the Industries would like to see made—which is not a proper basis for intervention.
14   Perry, 587 F.3d at 954; accord LULAC, 131 F.3d at 1306 (upholding denial of intervention
15   where differences between proposed intervenors and government amounted to “a disagreement
16   over litigation strategy or legal tactics”). The Industries have failed to meet their burden to show
17   that the EPA and State Intervenors will not adequately represent their interests under the first
18   factor of the Ninth Circuit’s test.
19           2.      The Industries Have Not Established that EPA and the State Intervenors
                     May Be Unwilling to Defend the Rule.
20

21           The Industries also suggest that they should be allowed to intervene because there is a
22   chance a new administration may at some later date revisit the Rule and thus EPA’s position on
23   this litigation. Mot. to Inter. at 16. Specifically, the Industries assert the “upcoming presidential
24   election presents the real possibility that the interests of a new administration will cause a change in

25   the way the present case is litigated.” Id. But the “prospect of inadequate representation on the part

26   of future defendants in future years is purely speculative” and so cannot support intervention.
27   LULAC, 131 F.3d at 1304 (emphases original). As the Ninth Circuit has noted, if “speculation
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                         Page 7
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 11 of 16




 1   about the effects of a change of administration were sufficient to meet movant’s burden of
 2   demonstrating inadequate representation, then proposed intervenors could always satisfy” that
 3   requirement “if the defendant were a . . . government entity.” Id. at 1307 (quoting party brief,
 4   emphasis original); see also Freedom from Religion Found. v. Geithner, 644 F.3d 836, 842 (9th
 5   Cir. 2011) (“if the mere possibility that the federal defendants might decline to appeal were
 6   sufficient to rebut the presumption of adequacy, then nearly every case involving a federal
 7   defendant would be subject to intervention as of right.”) (emphasis original). Here, the
 8   Industries’ speculation that the same or a different administration may not adopt the same
 9   litigation strategy, or adopt a different litigation stance in the future, is insufficient to rebut this
10   presumption. Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642 F.3d 728, 740 (9th
11   Cir. 2011) (“vague speculation falls far short of a ‘very compelling showing’” required to rebut
12   the presumption of adequate representation).
13           Moreover, even if EPA’s position changes, the State Intervenors have made clear they
14   will not let Plaintiffs “erase the State Intervenors’ regulatory victory,” which they contend they
15   secured to protect their and indeed the Industries’ mutual economic interests. Dkt. No. 27 at 8;
16   see also Arakaki, 324 F.3d at 1086 (“There is . . . an assumption of adequacy when the
17   government is acting on behalf of a constituency that it represents.”). Here, while the State
18   Intervenors may purport to represent other interests in their states, the Industries’ economic
19   interest are principle among those concerns and as such those interests are well represented here.
20           3.      The Industries Do Not Offer Necessary Elements to This Litigation.
21           The Industries cannot show that they will offer necessary elements the EPA and the State
22   Intervenors will neglect. Indeed, having failed to articulate any arguments they will make if
23   allowed to intervene, the Industries have not shown that their (unspecified) arguments are
24   necessary to this litigation. In fact, as detailed above, the Rule and EPA’s rationale reflect the
25   positions the Industries advanced during the rulemaking. As a result, rather than providing
26   necessary elements to this matter, the Industries’ involvement “would be redundant.” Tahoe
27   Reg’l Planning Agency, 792 F.2d at 779 (affirming denial of intervention); Perry, 587 F.3d at
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                          Page 8
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 12 of 16




 1   954 (each proposed intervenor must show it offers “necessary elements to the proceeding,” not
 2   merely different “litigation strategy or tactics”).
 3           The Industries assert they can “enhance the Court’s understanding” of the certification
 4   process from the perspective of permit applicants, Mot. to Inter. at 15, but the merits of this case
 5   will be decided on the administrative record and, as such, any “unique[] . . . expertise” or
 6   “unique perspective” the Industries claim to have either is (or is not) already in the record.
 7   Contra Mot. to Inter. at 15 & 17; accord LULAC, 131 F.3d at 1304 n.3 (rejecting intervention
 8   notwithstanding that the intervenor “offer[ed] a ‘unique perspective’ on the validity of” the
 9   challenged government action). Indeed, in that context, it would be inappropriate for the
10   Industries to do more than direct the Court to where their views may be found in the record.
11   Camp v. Pitts, 411 U.S. 138, 142 (1973) (“the focal point for judicial review should be the
12   administrative record already in existence, not some new record made initially in the reviewing
13   court”). As detailed above, both the EPA and State Intervenors have repeatedly emphasized
14   perceived challenges faced by the regulated community that seeks to extract and export fossil
15   fuels as the central motivator the development of the Rule. As such it is reasonable to expect the
16   existing parties will be capable of highlighting how the EPA used that information when
17   developing the Rule. Cf. Safe Air for Everyone v. EPA, 477 F.3d 1088, 1091 (9th Cir. 2007) (a
18   court’s review must “begin[] and end[] with the reasoning that the agency relied upon in making
19   the decision” and cannot “revise [an agency’s] assumptions”).
20           The Industries assert that the EPA lacks their “experience” and “expertise” to fully
21   “explain the importance of an efficient certification process and how businesses, consumers, and
22   employees are affected when States exercise their certification authority improperly[.]” Mot. to
23   Inter. at 15. The Ninth Circuit has rejected a similar argument and denied intervention as of right
24   for applicants claiming greater expertise in a function of government than the responsible
25   official. Prete v. Bradbury, 438 F.3d at 958. In Prete, the Ninth Circuit observed that the
26   government defendant, “as Oregon’s Secretary of State, is undoubtedly familiar with the
27   initiative process and the requisite signature-gathering; indeed, defendant is the government
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                       Page 9
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 13 of 16




 1   party responsible for counting the signatures.” Id. The Ninth Circuit reasoned that, “[a]lthough
 2   intervenor-defendants may have some specialized knowledge into the signature gathering
 3   process, they provided no evidence to support their speculation that the Secretary of State lacks
 4   comparable expertise.” Id. Here, the EPA has administered the CWA for half a century, and,
 5   together with the State Intervenors, acts as a certifying authority under the statute. 33 U.S.C. §
 6   1341(a)(1). Thus, the existing parties are “undoubtedly familiar” with the certification process,
 7   and its consequences on project proponents and their employees and consumers. The Industries
 8   do not prove the EPA or the State Intervenors lacks comparable experience and expertise.
 9           The Industries’ reliance on Sagebrush Rebellion is unavailing. Contra Mot. to Inter. at 15
10   (citing Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983)). In that case, the
11   Ninth Circuit reasoned that national wildlife organizations would bring unique experience and
12   expertise to a litigation brought by groups represented by the Mountain States Legal Foundation,
13   the former head of which was the primary named defendant in his new capacity as Secretary of
14   the Interior. Id. On these unusual facts, absent here, the Ninth Circuit held that “the intervenor
15   offers a perspective which differs materially from that of the present parties to this litigation,”
16   sufficient to show that representation of the intervenors’ interests “may be” inadequate. Id. Thus,
17   Sagebrush Rebellion “turns on the lack of any real adversarial relationship between the plaintiffs
18   and the defendants.” Gonzalez v. Arizona, 485 F.3d 1041, 1052 (9th Cir. 2007). Here, the
19   Industries offer no such evidence, and Sagebrush Rebellion is inapposite.
20           B.      The Industries Are Not Entitled to Permissive Intervention.
21           The Industries’ motion for permissive intervention is equally unwarranted. Permissive
22   intervention is unwarranted where it would “unduly delay or prejudice the adjudication of the
23   rights of the original parties.” Fed. R. Civ. P. 24(b)(3). The Ninth Circuit considers a number of
24   factors to determine whether permissive intervention should be granted, including: (1) “whether
25   the intervenors’ interests are adequately represented by other parties”; (2) the “legal position they
26   seek to advance and its relation to the merits of the case”; (3) “whether intervention will prolong
27   or delay the litigation” or otherwise prejudice the original parties; and (4) whether the proposed
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                      Page 10
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 14 of 16




 1   intervenor will “significantly contribute to full development of the underlying factual issues in
 2   the suit.” Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).
 3           As to the first factor, the Ninth Circuit has repeatedly upheld the denial of permissive
 4   intervention where, as here, the proposed “intervenors’ interests are adequately represented by
 5   other parties.” Perry, 587 F.3d at 955; accord Tahoe Reg’l Planning Agency, 792 F.2d at 779. As
 6   explained above, the existing parties will adequately represent the Industries’ interests.
 7           The second and third factors also disfavor intervention. Here, the Industries fail to
 8   comply with Rule 24(c) and accompany their motion with “a pleading that sets out the claim or
 9   defense for which intervention is sought.” Fed. R. Civ. P. 24(c). As a result, the Court is left
10   guessing as to their position on the substance of Plaintiffs’ allegations and claims related to the
11   Rule. As the Court ruled in a different case concerning EPA regulations when it denied the
12   American Petroleum Institute’s motion to intervene, “[w]ithout filing such a pleading, applicants
13   have not asserted any claim or defense at all[,]” and “therefore do not satisfy the prerequisites for
14   discretionary intervention.” Our Children’s Earth Foundation v. EPA, No. C 05-05184 WHA,
15   2006 WL 1305223 *7 (N.D. Cal. May 11, 2006). Here, again, the Industries fail to specify any
16   claims or defenses they would raise if allowed to intervene. They do suggest they may make
17   likely duplicative (if only slightly different) claims or defenses the EPA and State Intervenors
18   will make. Given that the Industries would present largely redundant arguments, their
19   intervention would “consume additional time and resources of both the Court and the parties”
20   and the ensuing “delay occasioned by intervention outweigh[s] the value added by the
21   [Industries’] participation in the suit.” Perry, 587 F.3d at 955–56.
22           As to the fourth factor, the Industries will not significantly contribute to the development
23   of the factual issues in the suit because, as discussed above, there are no grounds for expanding
24   the evidence in this case related to the merits beyond what will be in the administrative record.
25   Camp, 411 U.S. at 142 (“[T]he focal point of judicial review should be the administrative record
26   already in existence, not some new record made initially in the reviewing court.”). Even
27   assuming the Industries in fact have a “unique perspective” on the 401 Certification process, that
28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                        Page 11
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 15 of 16




 1   perspective was undoubtedly conveyed in their comments on the proposed rule, and will be
 2   available for the Court’s consideration in the record.
 3           For these reasons, the Court should exercise its discretion and deny permissive
 4   intervention by the Industries.
 5                                               CONCLUSION
 6           For the foregoing reasons, Plaintiffs respectfully request that the Court deny the motion
 7   to intervene.
 8           Dated: September 18, 2020.               Respectfully Submitted,
 9                                                    /s/ Andrew Hawley
                                                      Andrew Hawley
10                                                    Daniel James Cordalis
                                                      Peter M. K. Frost
11                                                    Sangye Ince-Johannsen
12                                                    Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Opposition to Motion to Intervene, No. 3:20-cv-04636-WHA                                   Page 12
             Case 3:20-cv-04636-WHA Document 64 Filed 09/18/20 Page 16 of 16



                                        CERTIFICATE OF SERVICE
 1
             I hereby certify that the foregoing Opposition to the Motion to Intervene was
 2

 3   electronically filed with the Clerk of the Court on September 18, 2020, using the Court’s

 4   electronic filing system, which will send notification of said filing to the attorneys of record that

 5   have, as required, registered with the Court’s system.
 6
                                                      s/ Andrew Hawley
 7                                                    Andrew Hawley

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Administrative Motion to Consider Whether Cases Should be Related, No. 3:20-cv-04636-WHA
